Citation Nr: 1220515	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  05-26 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for service-connected status post arthroscopic debridement of medial meniscus with degenerative changes, left knee (left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran had active service from January 1982 to September 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In May 2010, the Board remanded the claim to the RO via the Appeals Management Center (AMC).  

The issue of entitlement to service connection for right knee disability, to include as secondary to service connected left knee disability, has been raised by the evidence of record.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.


FINDING OF FACT

The Veteran's left knee disability has throughout the appeal period been manifested by painful and noncompensable limitation of motion, but has not caused compensable limitation of flexion or extension even taking into account his complaints of pain, ankylosis, at least slight recurrent subluxation or lateral instability, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.



CONCLUSION OF LAW

The criteria for an initial evaluation higher than 10 percent for status post arthroscopic debridement of medial meniscus with degenerative changes, left knee, have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.27, 4.30, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board notes that the claim for a higher initial evaluation for a left knee disability in this case arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to this claim is unnecessary.

Nonetheless, the Board finds that if VA had a duty to provide 38 U.S.C.A. § 5103(a) notice and failed to do so that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the VCAA notice letters mailed to the Veteran as well as the rating decision, statement of the case, supplemental statements of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Acting VLJ noted the elements of the claim that were lacking to substantiate the claim for a higher evaluation.  The Veteran was assisted at the hearing by an accredited representative.  The representative and the Acting VLJ asked questions to ascertain the current state of the Veteran's service connected left knee disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Therefore, the Board finds that, consistent with Bryant, the Acting VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records including the records generated in connection with his Social Security Administration's (SSA's) disability determination.  See 38 U.S.C.A. § 5103A(b).

In addition, the Veteran was also afforded multiple VA examinations including a post-remand VA examination in July 2010.  Moreover, the Board finds these examinations are adequate for rating purposes and, as to the July 2010 examination substantially complied with the Board's remand instructions, because after a review of the record on appeal and an examination of the claimant the examiners provided detailed findings as to the severity of his left knee disorder that allows VA to rate it under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for a higher initial evaluation for the left knee disability is thus ready to be considered on the merits.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, however, as shown below, the evidence warrants a uniform 10 percent rating.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

During service, the Veteran underwent left knee arthroscopic surgery and was diagnosed with status post arthroscopic debridement of medial meniscus with degenerative changes.  This left knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5010-5260.  Under DC 5010, degenerative or traumatic arthritis substantiated by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  That is the basis for the 10 percent rating that the Veteran is currently receiving for his left knee disability.

The appropriate diagnostic codes for the knee joint are DCs 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under DC 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees. Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under DC 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under DCs 5260 and 5261. VAOPGCPREC 9-2004 (2004).  In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider additional functional impairment above and beyond the limitation of motion demonstrated on a particular range of motion test, such as when symptoms are most prevalent ("flare-ups") due to the extent of pain (and painful motion), weakness, premature or excess fatigability, and incoordination - assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In this case, neither an evaluation higher than 10 percent for lost motion nor a separate rating is warranted for limitation of flexion and extension because symptoms of the left knee disability have not more nearly approximated limitation of flexion to 45 degrees or limitation of extension to 10 degrees required for 10 percent ratings under DCs 5260 and 5261, even considering pain and the other DeLuca factors.  For example, at the August 2004 VA examination, range of motion of the left knee was flexion to 105 degrees and extension to 0 degrees, and there was no incoordination, weakness, fatigability, or further limitation of motion with repetitive range of motion of any joint tested.  April and November 2004 as well as July 2005 Bayside Orthopaedic Sports Medicine and Rehab Center Progress notes indicated that range of motion of the left knee was 0 to 135 degrees.  At the November 2005 VA examination, there was flexion to about 70 to 80 degrees associated with severe pain.  The examiner indicated that functional loss due to pain was moderate in most of the joint and that joint function was additionally limited by pain, fatigue, and weakness, secondary to repetitive use and flare-ups.  It was also opined that at this time functional loss was estimated as moderate to moderately severe.  A September 2006 report prepared for Disability Determination Service by Foley Orthopedics indicated that active left knee range of motion was 5 to 95 degrees.  On the July 2008 VA examination, range of motion was described as 0 to 100 degrees with full extension, with some pain with range of motion against gravity and with resistance noted.  The examiner indicated that repetitive range of motion testing caused increased pain, fatigue, weakness, and lack of endurance, but no incoordination.  The examiner also indicated that additional limitations due to flare-ups could not be determined "without resorting to mere speculation," but noted that there was no discomfort or difficulty in range of motion testing.  At the July 2010 VA examination, left knee range of motion was flexion 0 to 60 degrees limited by pain and poor effort and extension full at 0 degrees.  The examiner indicated that there was minimal effort during three repetitions without fatigability or additional limitation of motion.  The examiner also indicated that there was no painful motion, tenderness, spasms, edema, fatigability, lack of endurance, or weakness except as noted and that there was no additional limitation of motion, after at least three repetitions, except as noted.  He also wrote, "Additional limitation, due to flare-ups, cannot be determined without resorting to mere speculation."

The above evidence reflects that range of motion of the left knee has not more nearly approximated flexion to 45 degrees or extension limited to 10 degrees, which could warrant separate compensable ratings for limitation of flexion and extension under DCs 5260 and 5261, or flexion limited to 30 degrees which could warrant a 20 percent rating under DC 5260.  While all of the examination reports and treatment notes did not include consideration of whether there was additional limitation of motion due to the DeLuca factors, but those that did, such as the August 2004 and July 2010 VA examinations, indicated that on repetitive motion testing range of motion did not more nearly approximate flexion limited to 45 degrees or extension limited to 10 degrees warranting compensable ratings under DCs 5260 and 5261.  The examinations, taken together, were therefore adequate for rating purposes in this regard.  While the November 2005 VA examiner indicated that there was moderate to moderately severe functional loss due to pain, fatigue, and weakness on repetitive use and flare-ups, but also indicated that the range of motion of the left knee was 70-80 degrees associated with severe pain.  He did not indicate that the pain, fatigue, and weakness reduced the range of motion to the extent that it would more nearly approximate flexion limited to 45 degrees or extension limited to 10 degrees warranting compensable ratings under DCs 5260 and 5261.

During each examination and the Board hearing, the Veteran complained of severe and constant left knee pain.  Moreover, the Veteran is competent to so testify and the Board accepts this testimony as credible.  However, the fact that the Veteran experienced pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors that must be considered in determining whether a higher rating is warranted.  Id.  

For the above reasons, the evidence in this case does not reflect that pain or any of the other DeLuca factors resulted in limitation of motion that more nearly approximated the criteria for either higher ratings under DC 5260 or DC 5261 or separate compensable ratings under both DC 5260 and DC 5261, at any time during the appeal period.  See 38 C.F.R. § 4.71a; Fenderson, supra; VAOPGCPREC 9-2004 (2004).

As to the statements of the July 2008 and July 2010 VA examiners indicating that they could not determine whether there would be additional limitation due to flare-ups without resort to speculation, given that they had found no such limitation on repetitive motion testing, the examiners appeared to mean that they could not make this determination as to flare-ups occurring outside of the examination.  These statements do not provide a basis for any higher rating.  The VA examiners' inability to state whether there could hypothetically be any limitation by the DeLuca factors outside of the examination did not negate their findings of a lack of additional limitation of function caused by the DeLuca factors on repetitive motion testing.  The examiners' statements, which recited an inability to give an opinion as to limitation outside of the examination, provide neither positive nor negative support for a higher rating under the DeLuca factors.  Cf. Fagan, 573 F.3d at 1289 ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection") (citations omitted).  Nor did the examiners' statements run afoul of the Court's holding in Jones v. Shinseki, 23 Vet. App. 382 (2009), which applies to situations in which the Board seeks to rely on an examiner's conclusion that an etiology opinion would be speculative.  There is no such reliance in this case and the Board finds that the July 2008 and July 2010 examinations were adequate because they were based on consideration of the Veteran's prior medical history and also described the left knee disability in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In addition, the Board in its May 2010 remand instructed that the RO/AMC to afford the Veteran a VA examination and that he described flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups expressed in terms of additional degrees of limitation of flexion or extension.  To the extent that this instruction prompted the response that additional limitation due to flare-ups could not be determined without resorting to mere speculation, a new examination is not necessary because the examination substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  There was substantial compliance in this case because the July 2010 VA examiner indicated that there was no additional limitation due to pain and the other DeLuca factors on examination, and this was all that was required for the Board to make the relevant determination.  Consequently, a remand is not required on this basis.

In addition, VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  Under DC 5257, knee impairment with recurrent subluxation or lateral instability warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, or a 30 percent rating if it is severe.  The General Counsel subsequently clarified that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59. VAOPGCPREC 9-98 (1998).  Here, however, a separate rating is not warranted under DC 5257 because the weight of the evidence reflects that there has not been at least slight recurrent subluxation or lateral instability under DC 5257 at any time throughout the appeal period.

During the Board hearing, the Veteran indicated that he was wearing a left knee brace that was issued by VA, and that he could not walk without it.  Board Hearing Transcript, at 6.  Treatment records and VA examination reports similarly indicated that the Veteran wore a knee brace.  Moreover, an April 2004 Bayside Orthopedic Sports Medicine and Rehab Center Progress note indicated that the left knee revealed a relaxed medial collateral ligament.  An October 2005 VA emergency department note indicated that the Veteran's knee "went out on him" the previous day.  Dr. Sapp's October 2009 treatment note thereafter indicated that McMurray's test (used to evaluate tears of the meniscus) was of no value due to the looseness of the left knee joint.  When asked during the Board hearing, the Veteran's representative asked him whether this reference to looseness of the joint reflected the existence of instability requiring the Veteran to wear a brace and he responded affirmatively.  Board Hearing Transcript, at 10.

However, at the August 2004 VA examination, there was no varus/valgus instability.  Likewise, in a subsequent April 2004 as well as November 2004 and July 2005 notes from Bayside Orthopedic Sports Medicine and Rehab Center Progress indicated that there was no increased laxity of the medial collateral ligament or lateral collateral ligament, no pivot shift, and no evidence of abnormal patellar subluxation with negative apprehension sign.  While the stability of the Veteran's left knee was not addressed on the November 2005 VA examination, at the July 2008 VA examination, there was no abnormal motion with valgus and varus stress applied in the medial and lateral collateral ligaments and the anterior and posterior drawer signs were negative.  The diagnosis included mild degenerative joint disease with no laxity.  Moreover, while at the July 2010 VA examination, the Veteran indicated with regard to instability that his left knee "gives out on me" twice per week, on examination there was no apparent left knee instability.  The diagnosis included no laxity or instability.  

Based on the above, the Board finds that the weight of the evidence reflects that while the Veteran may have had a problem with occasion left knee instability, the preponderance of the competent and credible evidence of record does not show that he had at least slight recurrent subluxation of lateral instability of the left knee at any time during the appeal period.  38 C.F.R. § 4.71a, Diagnostic Code 5257; Fenderson, supra.  While the evidence reflects that the Veteran has worn a knee brace and he is competent to state that he wears it in response to instability, the repeated specific findings of trained health care professionals at his November 2005, July 2008, and July 2010 VA examinations indicating no laxity or instability based on test results are of greater probative weight than the Veteran's statements and the more general notations found in the record of joint looseness or relaxed medial collateral ligament.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Black v. Brown, 10 Vet. App. 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Consequently, the Board finds that there was not at least slight recurrent subluxation or lateral instability warranting a separate rating under DC 5257 during the appeal period. 38 C.F.R. § 4.71a, Diagnostic Code 5257; Fenderson, supra; VAOPGCPREC 23-97.  

The Board also finds that no higher or separate rating is warranted for the Veteran's left knee disability under any other potentially applicable diagnostic code.  On the July 2004 VA examination, Lachman's McMurray's, and patellar grind tests were negative, and August 2004 left knee X-rays showed no significant abnormality, with joint spaces maintained and minimal and marginal spurring on the patella.  April and November 2004 and July 2005 Bayside Orthopaedic Sports Medicine and Rehab Center Progress notes indicated that McMurray's, Lachman, and anterior/posterior drawer tests were negative.  A September 2005 left knee X-ray report indicated that there was no fracture, dislocation or bone destruction, joint space was well maintained, no loose bodies, no definite joint effusion, intact patella, and a small osteophyte was noted along the anterior aspect of the patella.  The impression was minimal degenerative changes along the patella and no other significant abnormality seen within the joint space.  A January 2006 left knee X-ray report indicated that no bony, joint, or soft tissue abnormalities were seen, and the impression was normal left knee.  On the July 2008 VA examination, anterior and posterior drawer signs and McMurray's sign were negative, while grind test was positive.  Dr. Sapp's October 2009 treatment note indicated that there was much pain, tenderness, crepitus, and effusion and McMurray's test was of no value due to the looseness of the joint.  On the July 2010 VA examination, all ligaments were intact and normal,  McMurray's test was negative, left grind test was mildly positive, and there was a positive left patellofemoral compression test.  There was effusion and tenderness but no warmth or erythema or genu varum, genu valgus, or genu recurvatum.

The above evidence reflects that while there have been symptoms such as pain, tenderness, crepitus, effusion, and meniscus problems as demonstrated by positive grind test, there has been no ankylosis, dislocated semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum warranting a higher or separate rating for the Veteran's left knee disability under DCs 5256, 5258, 5262, or 5263.  See 38 C.F.R. § 4.71a (2011); Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence); Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis, the Board may not rate his service-connected disability as ankylosis).  

While the Veteran complained of constant or frequent pain, stiffness, weakness, and locking of the knee on examinations and during the Board hearing, these symptoms do not warrant any higher or separate rating under the potentially applicable diagnostic codes.  Moreover, to the extent that the Veteran's statements conflict with examination findings, the Board finds that the specific conclusions of the trained health care professionals are of greater probative weight than the Veteran's general lay assertions.  See Black, supra.

As to consideration of referral for an extraschedular rating, such on requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the criteria in the diagnostic codes applicable to the knee contemplate a multitude of symptoms, many of which the Veteran had in one form or another.  To the extent that the criteria do not reasonably describe the Veteran's disability level and symptomatology, he has not been frequently hospitalized for this disability and the SSA disability determination records reflect that he was determined to be unemployable due to a combination of psychiatric and physical disabilities, including his service-connected depression with posttraumatic stress disorder (PTSD) for which is is currently being rated 100 percent.  Consequently, the evidence does not reflect that the left knee disability causes marked interference with employment.  There is also no indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, the Board finds that referral for consideration of an extraschedular evaluation for the Veteran's left knee disability is not warranted.  38 C.F.R. § 3.321(b)(1).

In adjudicating the current appeal for a higher evaluation, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that his service connected left knee disorder, acting alone, prevents him from obtaining and/or maintaining employment.  Moreover, the Board notes that the Veteran is already in receipt of a 100 percent rating for depression with PTSD and this rating has the same effective date as the 10 percent rating for his left knee disability.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

For the foregoing reasons, the Board finds that the preponderance of the evidence reflects that the symptoms of the Veteran's left knee disability most nearly approximate the criteria for a single, 10 percent rating.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for an initial evaluation in excess of 10 percent for his service-connected status post arthroscopic debridement 

of medial meniscus with degenerative changes, left knee, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected status post arthroscopic debridement of medial meniscus with degenerative changes, left knee, is denied at all times during the pendency of the appeal.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


